In this action for damages to a child between five and six years of age, arising out of an automobile accident, the jury awarded damages in the sum of $2,000, which, upon motion for a new trial, was reduced to the sum of $1,500 by the trial court, or, in the alternative, a new trial to be granted, which remission was accepted by respondent and judgment was entered thereon.
The errors claimed by appellant were upon the giving of an instruction permitting recovery of damages *Page 400 
for injuries of a permanent nature, and the refusal of an instruction that the jury could not allow damages for permanent injuries.
There are no requested instructions nor exceptions to instructions, nor to the refusal to give instructions, in the record before us.
On the record before us, we can not consider the claimed errors of appellant.
The judgment is therefore affirmed.
TOLMAN, C.J., MITCHELL, MACKINTOSH, and FULLERTON, JJ., concur.